Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected species are allowable. The restriction/election requirement as set forth in the Office action mailed on 6/16/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. The species have been rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows: 
In claims 1 and 106, the words “agent assembled with a SORT lipid” have been amended to read --agent assembled with a selective organ targeting (SORT) lipid--.

In claims 1 and 106, the words “a selective organ targeting (SORT) lipid” have been amended to read --a SORT lipid--.

For clarification, the words “selective organ targeting (SORT) lipid” have been moved to the first recitation of the abbreviation “SORT”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: There is no teaching or motivation in the art to combine each of the instantly recited structural requirements (a SORT lipid composition comprising an ionizable cationic lipid and a cationic, anionic, or zwitterionic SORT lipid) wherein the pKa is outside of a range of about 6 to about 7 for targeted delivery of a therapeutic agent.  It was known in the art to deliver therapeutic agents such as antisense oligonucleotides in liposomes/lipid-coated cationic lipoplexes for targeted delivery to specific organs, as evidenced by Bartsch et al. (Pharmaceutical Research, 19, 5, 2002, 676-680), but there is no teaching to formulate a SORT lipid composition comprising an ionizable cationic lipid and a cationic, anionic, or zwitterionic SORT lipid wherein the pKa is outside of a range of about 6 to about 7 for targeted delivery of a therapeutic agent.
The specification exemplifies benefits of the combination of the ionizable cationic lipid and the additional SORT lipid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.